The opinion of the court was delivered, by
Woodward, C. J.
The cases cited on behalf of the defendant in error, justified the court below in demanding a sufficient affidavit of defence from the defendant. The action was debt upon a judgment obtained in the Supreme Court of New York, and under the rule of court which the Common Pleas of Northampton maintains, and according to the course of decision that prevails in this court, it wras a fit and necessary case for a competent affidavit of defence.
The only question then, is, was the affidavit sufficient? It shows that the defendant was fraudulently decoyed into the city of New York for the purpose of being sued, but it alleges not a particle of defence against the debt for which he was sued. On the contrary, the record sued upon here shows that the defendant’s counsel voluntarily confessed judgment, and the affidavit does not allege that they mistook or exceeded their instructions. When a man is sued for a judgment he has confessed, is it a sufficient defence to allege that he was decoyed into the jurisdic*127tion where the original suit was brought ? We think not. If the confession of judgment had been fraudulently obtained, that would have been something, and if coupled with an allegation of defence against the original claim, might have constituted a good affidavit, but neither the judgment confessed, nor the claim whereon it was founded, are impeached by this affidavit. The manner of bringing the defendant into the New York court is the only thing complained of, and, exceptionable as that may have been, we think it was no defence to the present action.
The judgment is therefore affirmed.
Agnew, J., was absent at Nisi Prius when this case was argued.